Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 
	Applicant on pages 8-9 argues that the cited references do not disclose a system capable of coupling real-time dynamic motion tracking and real time NIR imaging, for producing a real-time AR overlay.
The examiner believes Hein discloses at [0028] that the motion tracking module 211 can be configured to determine the position and orientation of the assembly 100 as well as any additional imagers 205, with respect to the surgical site. And at [0016] discloses the visualization tool may be formed by glasses that allow a direct view onto said patient's body under surgery (means in a real-time), but at the same time allow for displaying information derived from said 3D patient data set as what is known in the field as “augmented reality”. At [0013] discloses the fluorescence marker emits light in the near infrared (NIR) spectrum, and the NIR spectral range shall cover the wavelengths from 780 nm to 3 μm. 
Examiner’s suggestions: the current claimed invention involves enhancing visualization of a tissue structure while using a dual-modality probe in tissue, then the claims should be elaborated more about the enhancement. 
The examiner encourages applicant to schedule an interview.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-18, 26, 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Hein et al., US 2019/0059736 A1, hereinafter Hein, and further in view of Browd et al., US 2017/0099479 A1, hereinafter Browd.

Claim 9. 
Hein teaches a system (see figs. 1, 8-9) for the rendering and real-time display of an augmented reality overlay (see [0012-0013] disclose the fluorescence marker emits light in the near infrared (NIR) spectrum. The NIR spectral range shall cover the wavelengths from 780 nm to 3 μm. Since the absorption of NIR light in tissue is less pronounced than that of visual light, NIR fluorescence markers can even be detected if they are covered by tissue, smoke (e.g. resulting from surgical coagulation) or blood) representation of one or more dual-modality probe species in tissue for enhanced real-time visualization of one or more tissue structures of a subject (see [0022] and [0003-0004]), the system comprising: 
a dynamic motion tracker for detecting tracking sensors and for producing real-time sensor position information (see [0025-0026] and [0068] discloses using per se known tracking algorithms, it is then possible to determine the position of the fluorescence camera of the laparoscope 56 with regard to the patient coordinate system, as is shown in FIG. 9C); 
a real-time NIR imaging apparatus for detecting near-infrared light (i) at each of one or more discrete wavelengths and/or (ii) over each of one or more discrete wavelength bands (Hein discloses at [0028] that the motion tracking module 211 can be configured to determine the position and orientation of the assembly 100 as well as any additional imagers 205, with respect to the surgical site. And at [0016] discloses the visualization tool may be formed by glasses that allow a direct view onto said patient's body under surgery (means in a real-time), but at the same time allow for displaying information derived from said 3D patient data set as what is known in the field as “augmented reality”. At [0013] discloses the fluorescence marker emits light in the near infrared (NIR) spectrum, and the NIR spectral range shall cover the wavelengths from 780 nm to 3 μm); and 
a processor and a memory having instructions stored thereon, wherein the instructions, when executed by the processor (see [0025-0026] the computation device), cause the processor to: 
receive and/or store in real-time one or more radiological images representing emission of one or more radiolabel species of the one or more dual-modality probe species having been administered to the subject (see [0017] discloses the fluorescence marker may further include a contrast agent or radioactive tracer for medical imaging, in particular for CT, positron emission tomography (PET), single-photon emission computed tomography (SPECT), MR imaging, ultrasound or photoacoustic imaging. Using such contrast agent or radioactive tracer, the information regarding the spatial position of the fluorescence markers within the body of said patient can be readily obtained, typically upon generating the 3D data set in a medical imaging procedure such as CT, PET, SPECT, MR ultrasound or photoacoustic imaging); and 
produce the real-time augmented reality (AR) overlay using the one or more radiological images, the near-infrared light detected by the real-time NIR imaging
apparatus, and the real-time sensor position information (see [0061] fig. 6 shows a laparoscope 56 that can be used intraoperatively, as well as an organ 44 to which fluorescence markers 12 are attached. The laparoscope 56 has both, a visual image modality, as well as a fluorescence image modality. In the example shown, the laparoscope 56 has a light source (not shown) for illuminating the surgical site, such as the organ 44 with visual light, a light source (not shown) for emitting excitation light for exciting the fluorescent dye included in the fluorescence markers 12, as well as corresponding image sensors for recording video images of the visible light and the fluorescence light. For this purpose, the laparoscope 56 could have two different image sensors and a wavelength selective splitter, or could have a single image sensor and a switchable wavelength selective filter. Also see [0062-0070]). 
	Hein is silent regarding “detecting tracking sensors”, however, to use a motion tracking involving tracking sensors, such as optical tracking with sensors placed on the visualization tool, camera and patient, is considered a well-known subject matter, as Browd teaches at [0028] the motion tracking module 211 can be configured to determine the position and orientation of the assembly 100 as well as any additional imagers 205, with respect to the surgical site. As noted above, the tracker 203 can track the position of the assembly 100 and additional imagers 205 optically or via other techniques. This position and orientation data can be used to provide appropriate display output via display module 209. Also see [0029] and figs. 1-3. Browd teaches at [0032] that the display data being presented to the surgeon 301 can be streamed to a remote user 305, either simultaneously in real time or at a time delay. Also see [0027],[0034], and [0055] for the real-time NIR imaging apparatus. 
Examiner’s notes: Hein and Browd use the application of fluorescence imaging that is well known in the medical area, the colors of fluorescent are red, blue, green, and yellow, the infrared fluorescence with longer wavelength has high scattering properties of tissues. 
	Thus, it would have been obvious to one of ordinary skill in the art to recognize and combine the teachings of Browd into teachings of Hein in order to provide an important function of ability to magnify the operative field and empower the surgeon to perform maneuvers at a higher level of precision than would otherwise be possible.

Claim 10. 
Hein teaches the system of claim 9, wherein the sensors are placed on/in/around the subject and/or the sensors are placed on a hands-free wearable device. See [0061]. And Browd teaches in figs. 1-3.

Claim 11. 
Hein teaches the system of claim 9, wherein the one or more radiological images comprises one or more "still" 3D images or a time-series of 3D images. See [0011] disclose a stored 3D patient data set which includes information regarding a spatial position of one or more fluorescence markers within the body of the patient. The 3D data set is typically based on a medical image, such as a computed tomography (CT) image, a magnetic resonance (MR) image or an ultrasound (US) image, which may be taken prior to the surgery, and which could be used for planning the surgery. However, the medical image could also be taken during the surgery. The system further comprises an apparatus for detecting fluorescence from said one or more fluorescence markers provided in the patient's body, such that the fluorescence markers can be detected under surgery. Based on a known spatial relationship between the apparatus for detecting fluorescence and the visualization tool, and based on the information regarding the spatial position of said one or more fluorescence markers within the body of said patient as included in or associated with the 3D patient data set, a spatial relationship between the visualization tool and the patient's body can be calculated. This then allows for combining the view or image of the actual patient's body with information from the 3D patient data set, and thereby to augment the view or image accordingly in a way which is referred to as “augmented reality” in the art, for example by displaying organs at risk or structures that are covered by tissue, blood or surgical instruments or are too small or too similar to the surrounding tissue and hence cannot be seen or discerned with the visualization tool alone.

Claim 12. 
Hein teaches the system of claim 9, further comprising an electronic display for display of the AR overlay superimposed on a view of the subject. See [0062] both, the visual image and the fluorescence image can then be displayed in an overlayed fashion on a display shown under the reference sign 58 in FIG. 6. On the display 58, the image of the organ 44 and the fluorescence markers 12 are designated with the same reference signs as the corresponding physical objects.

Claim 13. 
Hein teaches the system of claim 12, wherein the electronic display is a hands-free wearable device. See [0065] discloses the fluorescence image taken by the fluorescence camera 74 can be correlated with the field of view seen by the user wearing the glasses 72.

Claim 14. 
Hein teaches the system of claim 12, wherein the AR overlay is superimposed on a view of an operating field as viewed by a surgeon, updated in real time. See [0064] and [0067].

Claim 15. 
Hein teaches a kit comprising the system of claim 9 and the one or more dual-modality probe species. See [0053] with reference again to FIG. 1, after the marker 12 has been injected and has accumulated close to prostate cells 24, a medical image is taken, as indicated by reference sign 26. The medical image can for example be a combined PET-CT image which allows for obtaining a 3D image of the body using a CT scan, and in addition to detect the localization of the marker 12 by means of the radioactive tracer using the PET modality. As a result of this, a medical image 28 of the patient is obtained, which includes, in addition to the medical image proper, information regarding the spatial position of the fluorescence markers 12 within the body of the patient 10. This medical image 28 is an example of the "3D patient data set" referred to in the summary of the invention above. In the Figures, the medical image 28 is symbolically resembled by a corresponding coordinate system. Also included in the representation of the medical image is information about the spatial location of the markers 12, which for simplicity is designated by the same reference sign 12, although the skilled person will appreciate that this is not the actual, physical marker, but the representation of the marker in the medical image 28.

Claim 16. 
See Hein in view of the analysis concerning claim 9 above with additional information at [0024-0025], see below: 
See Hein at [0024] discloses the aforementioned apparatus for detecting fluorescence from said one or more fluorescence markers comprises one or more of a laparoscopic fluorescence imaging device, a fluorescence imaging camera or fluorescence imaging glasses. [0025] the computation device is adapted to derive said spatial relationship between the visualization device and the patient's body based on a 2D/3D registration algorithm, such as "inside-out-tracking" that is based on a 2D to 3D registration, in which a 2D image of one or more fluorescence markers is correlated with known 3D positions of said fluorescence markers in said 3D patient data set.

Claim 17 is rejected with similar reasons as set forth in claim 10, above. 

Claim 18. 
Hein teaches the system of claim 16, wherein each of the plurality of discrete wavelengths and/or wavelength bands are within a range from 400 nm to 2500 nm. See [0013] discloses the fluorescence marker emits light in the near infrared (NIR) spectrum. In the present disclosure, the NIR spectral range shall cover the wavelengths from 780 nm to 3 um Since the absorption of NIR light in tissue is less pronounced than that of visual light, NIR fluorescence markers can even be detected if they are covered by tissue, smoke (e.g. resulting from surgical coagulation) or blood. This makes the operation of the system particularly robust and reliable.

Claim 28 is rejected with similar reasons as set forth in claims 9 and 16, above.

Claim 29. 
Hein teaches the system of claim 28, wherein the one or more probe species comprise nanoparticles. See [0004 and 0022].

Claim 30 is rejected with similar reasons as set forth in claim 9, above.
Claim 31 is rejected with similar reasons as set forth in claim 13, above.
Claim 32 is rejected with similar reasons as set forth in claim 12, above.
Claim 33 is rejected with similar reasons as set forth in claim 14, above.
Claim 34 is rejected with similar reasons as set forth in claim 15, above.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hein, Browd and further in view of Wiesner et al., US 8409876 B2, hereinafter Wiesner.
Claim 39. 
Hein, Browd are silent explicitly specifying (see the underlined areas) the system of claim 9, wherein the one or more dual-modality probe species comprise fluorescent silica nanoparticles.
However, the cited reference Wiesner teaches in the abstract that Wiesner’s invention provides nanoparticle compositions comprising, for example, a core comprising a fluorescent silane compound; and a silica shell on the core. Also provided are methods for the preparation of nanoparticle compositions including fluorescent nanoparticles, ligated-fluorescent nanoparticles, ligated-fluorescent nanoparticles having therapeutic agents, and ligated-fluorescent nanoparticles coupled or associated with an analyte. At col. 2 lines 28-32 specifies optically active nanoparticles, such as fluorescent nanoparticles, having an electrically conducting shell and a silica core are known and have utility in, for example, modulated delivery of a chemical and treatment applications.
Thus, it would have been obvious to one of ordinary skill in the art to recognize and combine the teachings of Wiesner into teachings of Hein and Browd in order to provide a method/system/procedure to accurately determine the chemical and physical structure of cell surface marker and density of immunological labels attached to the cell surface.

Claim 40. 
Wiesner teaches the system of claim 16, wherein the real-time 3D functional information is an oxygenation state. See col. 4 lines 32-50 discloses the fluorescent nanoparticles can be conjugated with a molecule or entity, such as an antibody ligand or linker, to provide a linked- or ligated-fluorescent nanoparticle which can be used to identify, detect, target (i.e. pinpoint or specify with a high level of certainty), monitor, or modify a disease state or condition, such as the presence or absence of particular receptors, metabolic levels of particular receptors, and like components. The examiner believes the oxygen level can be considered as one of the important factors of metabolism. It would have been obvious to one of ordinary skill in the art to recognize the oxygenation state can be achieved from metabolic information data, because metabolism i.e. the total of all chemical changes that take place in a cell or an organism to produce energy and basic materials needed for important life processes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613